      Case 2:20-cv-00161 Document 1 Filed 03/04/20 Page 1 of 7 PageID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA


EUGENE SCALIA,                                        :
SECRETARY OF LABOR,                                   :
                                                      :
       Plaintiff,                                     :
                                                      :
      v.                                              :       CIVIL NO. 2:20-cv-00161
                                                                        _________
                                                      :
PRITCHARD MINING COMPANY, INC. and                    :
PRITCHARD MINING COMPANY, INC.                        :
EMPLOYEE HEALTH BENEFIT PLAN,                         :
                                                      :
       Defendants.                                    :

                                          COMPLAINT

       Plaintiff Eugene Scalia, the Secretary of Labor (the “Secretary”), brings this civil action

under the Employee Retirement Income Security Act of 1974 (“ERISA”), as amended, 29 U.S.C.

§ 1001, et seq., to obtain relief in the form of a surcharge and other equitable remedies to redress

violations and breaches of fiduciary duties under ERISA, and to obtain such further equitable

relief as may be appropriate to enforce Title I of ERISA.

                                 JURISDICTION AND VENUE

       1. This Court has subject matter jurisdiction under 29 U.S.C. § 1132(e)(1) over this civil

action brought by the Secretary to enforce Title I of ERISA.

       2. Venue lies in this district under 29 U.S.C. § 1132(e)(2) because Defendant Pritchard

Mining Company, Inc. is organized under the laws of West Virginia with its principal office

located in Chesapeake, Kanawha County, West Virginia, which is located within this district.

                                         THE PARTIES

       3. Under 29 U.S.C. §§ 1132(a)(2), (5), the Secretary has the authority to enforce Title I

of ERISA by filing civil actions to obtain remedies redressing violations of the statute.
      Case 2:20-cv-00161 Document 1 Filed 03/04/20 Page 2 of 7 PageID #: 2



       4. Pritchard Mining Company, Inc. (“Pritchard Mining” or the “Company”) is an entity

organized under the laws of West Virginia, with offices located in Chesapeake, West Virginia.

       5. The Pritchard Mining Company, Inc. Employee Health Benefit Plan (the “Welfare

Plan”) is an employee welfare benefit plan, as defined under ERISA. 29 U.S.C. § 1002(1).

Pritchard Mining established and maintained the Welfare Plan to pay the incurred medical

expenses of the Company’s employees and their beneficiaries. The Welfare Plan is named as a

defendant in this action for the purpose of ensuring complete relief among the parties under

Federal Rule of Civil Procedure 19.

                                  FACTUAL ALLEGATIONS

       6. From May 1, 2005, through September 30, 2017, the Company maintained and

administered the Welfare Plan as a self-insured arrangement in which the Company was required

to pay from its general assets all qualifying, incurred medical expenses of the Welfare Plan’s

participants and beneficiaries.

       7. Pritchard Mining adopted the Plan Document and Summary Plan Description,

effective May 1, 2005 (“Plan Document”) governing the management and administration of the

Welfare Plan. The Plan Document identified the Welfare Plan as a self-insured arrangement

based, in part, on funding from the Company’s general assets. The Plan Document also named

Pritchard Mining as the Plan Administrator with final authority to determine the eligibility for

and dispensation of benefits under the Welfare Plan.

       8. Under the Third Party Administrator Agreement between Pritchard Mining and

Benefits Assistance Corporation, effective August 16, 2010 (“TPA Agreement”), Pritchard

Mining was required to fund all medical claims within forty-five days of the claim’s approval.

Under the TPA Agreement, Benefits Assistance Corporation acted as the Welfare Plan’s claims




                                                 2
        Case 2:20-cv-00161 Document 1 Filed 03/04/20 Page 3 of 7 PageID #: 3



administrator. Benefits Assistance Corporation was not responsible for funding the Welfare

Plan.

        9. As of January 1, 2016, Pritchard Mining amended the Welfare Plan to require

employees to make monthly contributions to the Plan, which the Company withheld from the

employees’ paychecks. After January 1, 2016, Pritchard Mining continued to be required under

the Plan Document to make contributions from its general assets to the Welfare Plan to ensure

that the Welfare Plan met its obligations to pay the incurred medical expenses of the Plan’s

participants and beneficiaries.

        10. After January 1, 2016, Pritchard Mining withheld and retained in the Company’s

general operating account the employee participants’ wage contributions intended for the

Welfare Plan.

        11. From January 2016 through September 2017, Pritchard Mining failed to fund

adequately the Welfare Plan, resulting in the Plan’s inability to pay for all of the qualified,

incurred medical expenses of the Plan’s participants and beneficiaries.

        12. From January 2016 through September 2017, Pritchard Mining failed to remit

$853,805.70 to the Welfare Plan to cover the qualified, incurred medical expenses of the Plan’s

participants and beneficiaries. As a result, several participants and beneficiaries of the Welfare

Plan incurred medical expenses covered by the terms of the Plan that Pritichard Mining and the

Welfare Plan failed to pay.




                                                  3
      Case 2:20-cv-00161 Document 1 Filed 03/04/20 Page 4 of 7 PageID #: 4



                                     CAUSES OF ACTION

                                            COUNT I

                  Fiduciary Breaches Relating to Lapsed Healthcare Coverage

       13. The Secretary re-alleges and incorporates by reference Paragraphs 1 through 12 of

this Complaint.

       14. The Welfare Plan is an employee welfare benefit plan. 29 U.S.C. § 1002(1).

       15. As the named fiduciary and Plan Administrator, Pritchard Mining is a fiduciary of

the Welfare Plan. 29 U.S.C. §§ 1002(16)(A)(i), 1102(a)(2).

       16. By failing to fund adequately the Welfare Plan to maintain healthcare coverage for

the Plan’s participants, the Company breached its fiduciary duties to implement and administer

the Plan prudently and in the interest of the Plan’s participants. 29 U.S.C. § 1104(a)(1)(A)-(B).

       17. By failing to fund adequately the Welfare Plan to maintain healthcare coverage for

the Plan’s participants, the Company breached its duties to follow the terms of the Plan

Document. 29 U.S.C. § 1104(a)(1)(D).

       18. By failing to fund adequately the Welfare Plan and the Company’s related failure to

pay the medical expenses of the Plan’s participants, the Company improperly and imprudently

denied the valid claims filed by or on behalf of the Plan’s participants and beneficiaries. 29

U.S.C. § 1104(a)(1)(B) & (D); 29 C.F.R. § 2560.503-1(m)(4)(i).

       19. As a result of the fiduciary breaches of the Company, it caused the Welfare Plan’s

participants to suffer a lapse in healthcare coverage and incur related losses in the form of unpaid

medical expenses.




                                                 4
      Case 2:20-cv-00161 Document 1 Filed 03/04/20 Page 5 of 7 PageID #: 5



       20. As a result of the foregoing fiduciary breaches, the Welfare Plan’s participants are

entitled to a surcharge remedy against the Company to compensate them for losses in healthcare

expense coverage. 29 U.S.C. § 1132(a)(5).

       21. As a result of the losses incurred by the Welfare Plan in connection with the

Company’s fiduciary breaches, the Company is required to restore any related losses to the

Welfare Plan. 29 U.S.C. § 1109(a).

                                           COUNT II

                                     Prohibited Transactions

       22. The Secretary re-alleges and incorporates by reference Paragraphs 1 through 21 of

this Complaint.

       23. As the employer and Plan Administrator, the Company is a party in interest to the

Welfare Plan. 29 U.S.C. § 1002(14)(A), (C).

       24. While acting as a fiduciary of the Welfare Plan, the Company caused the Plan to

engage in prohibited transactions with a fiduciary and party in interest by lending money or

extending credit to the Company from the Plan in the form of deferrals or waivers of the

Company’s continuing obligation to fund the Welfare Plan. 29 U.S.C. § 1106(a)(1)(B).

       25. As a result of the foregoing prohibited transactions, the Company must disgorge to

the Welfare Plan any profits or unjust enrichment the Company received in connection with its

prohibited transactions. 29 U.S.C. § 1132(a)(5).

       26. As a result of the losses incurred by the Welfare Plan in connection with the

Company’s prohibited transactions, the Company is required to restore any resulting losses to the

Welfare Plan. 29 U.S.C. § 1109(a).




                                                5
      Case 2:20-cv-00161 Document 1 Filed 03/04/20 Page 6 of 7 PageID #: 6



                                     PRAYER FOR RELIEF

       WHEREFORE, the Secretary prays that this Court enter an Order:

       A. Requiring Pritchard Mining to restore all losses caused to the Welfare Plan including

interest or lost opportunity costs and the costs of an independent fiduciary, as a result of their

fiduciary breaches and prohibited transactions;

       B. Imposing a surcharge remedy on the Company to compensate the Welfare Plan’s

participants and beneficiaries for incurred medical expenses.

       C. Requiring the Company to disgorge any profits in connection with its prohibited

transactions.

       D. Removing the Company as the administrator and fiduciary of the Welfare Plan;

       E. Appointing an independent fiduciary with plenary authority and control over the

management and administration of the Welfare Plan, including the authority to marshal assets on

behalf of the Plan, to pursue claims on behalf of the Plan, and to take all appropriate action for

the termination of the Plan and distributing benefits to the Plan’s participants and beneficiaries,

with all costs to be borne by the Company;

       F. Ordering the Company, its agents, employees, service providers, banks, accountants,

and attorneys to provide the Secretary and the independent fiduciary with all of the books,

documents, and records relating to the finances and administration of the Welfare Plan, and to

make an accounting to the Secretary and to the independent fiduciary of all contributions to the

Plan and all transfers, payments, or expenses incurred or paid in connection with the Plan;

       G. Awarding the Secretary the costs incurred in this civil action; and

       H. Awarding such other relief as is equitable and just.




                                                  6
     Case 2:20-cv-00161 Document 1 Filed 03/04/20 Page 7 of 7 PageID #: 7



Dated: March 4, 2020                      Respectfully submitted,

                                          KATE S. O’SCANNLAIN
                                          Solicitor of Labor

                                          OSCAR L. HAMPTON III
                                          Regional Solicitor of Labor

                                          JODEEN M. HOBBS
                                          Regional Counsel for ERISA

                                          s/ Geoffrey Forney
                                          GEOFFREY FORNEY
                                          Senior Trial Attorney
                                          United States Department of Labor
                                          Suite 630 East, The Curtis Center
                                          170 S. Independence Mall West
                                          Philadelphia, PA 19106
                                          215-861-5137/ forney.geoffrey@dol.gov




                                      7
